David B. Krogmann, Esq. Town Attorney for the Town of Horicon
You have asked whether your Town Board may enact a local law providing that only a summary of an ordinance need be published in the official newspaper. You note that section 133 of the Town Law requires that every ordinance be published in the official newspaper.
Section 10 of the Municipal Home Rule Law was amended in 1976 to add a provision authorizing a town to amend or supersede a provision of the Town Law even if the provision is a general law unless the Legislature expressly prohibits such amendment or supersession or the provision deals with one of four areas of governmental power covered by the Town Law (§ 10, subd 1, par [ii], cl d, sub cl [3]). Section133 of the Town Law is not within any of the areas excluded from amendment or supersession. (For a recent case upholding a local law enacted under this new grant of power, see Klimek v Town of Ghent,71 A.D.2d 359 [3d Dept, 1979].)
We conclude that a town may enact a local law requiring only a summary of an ordinance to be published in the official newspaper.